PER CURIAM.
We affirm the judgment of conviction and sentence except that we reverse that portion of the sentence assessing costs on the authority of Jenkins v. State, 444 So.2d 947 (Fla.1984).
We reject the appellant’s claim of harmful error in the rejection of certain evidence of the appellant’s knowledge of prior acts of violence by the victim. In view of the other evidence on this issue actually received we believe the trial court’s ruling constituted harmless error. We also find no error in the receipt of evidence of a prior altercation between the appellant and the victim. See Kennedy v. State, 385 So.2d 1020 (Fla. 5th DCA 1980). Likewise, we reject appellant’s claim that the trial court erred in enhancing appellant’s sentence. See Miller v. State, 438 *59So.2d 83 (Fla. 4th DCA 1983); contra Smith v. State, 445 So.2d 1050 (Fla. 1st DCA 1984).
ANSTEAD, C.J., and GLICKSTEIN and BARKETT, JJ., concur.